Case 5:16-cv-10444-JEL-MKM ECF No. 1180 filed 07/02/20        PageID.32207     Page 1 of 5




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

  In re Flint Water Cases                             No. 5:16-cv-10444
                                                      Honorable Judith E. Levy
  ________________________________


   CO-LIAISON COUNSEL FOR INDIVIDUAL PLAINTIFFS’ MOTION TO
    AMEND THE FOURTH AMENDED CASE MANAGEMENT ORDER

         Pursuant to Federal Rule of Civil Procedure 16(b)(4), and for the reasons set

  forth below, Co-Liaison Counsel for the Individual Plaintiffs respectfully move the

  Court to amend the Fourth Amended Case Management Order (Doc. No. 1162) by

  extending all remaining dates for the First Bellwether Group—including dates for

  discovery, dispositive motions, and trial—by one month.1

                            PRELIMINARY STATEMENT

         On May 21, 2020, the Court entered an order extending all remaining dates

  for the First Bellwether Group by six weeks. Dkt. No. 1150. Since then, the

  Individual Plaintiffs have strove to comply with the Order’s time periods. In recent

  weeks, however, COVID-19 has continued to make compliance with the Order

  significantly more difficult. For example, one of Plaintiffs’ pediatric neuro-

  psychologist experts informed counsel roughly ten days ago that because of an

  issue related to COVID-19, he could not travel to Michigan to complete in-person


     1
       See Table of Current and Proposed First Bellwether Group Dates, annexed hereto as
  Exhibit A.
Case 5:16-cv-10444-JEL-MKM ECF No. 1180 filed 07/02/20       PageID.32208    Page 2 of 5




  evaluations of the bellwether children. Several other experts are depending on

  those reports as part of their evaluations. Individual Plaintiffs have since found a

  replacement expert who has completed the in-person evaluations, but requires

  additional time to complete the reports.

        The Individual Plaintiffs, after conferring and with the consent of

  Defendants, believe a one-month extension will not impose an undue delay in light

  of the circumstances, but will help the Individual Plaintiffs (and other parties)

  continue to complete discovery. Furthermore, since all dates would be uniformly

  extended by one month, the extension will not prejudice any other parties. In sum,

  there is good cause to grant the motion, and it would a provident exercise of

  discretion to do so.

                                    DISCUSSION

        Rule 16(b)(4) permits a CMO to be modified for good cause and with the

  Court’s consent. A district court has broad discretion to manage its docket and

  coordinate a schedule of pretrial proceedings. See G. Heileman Brewing Co. v.

  Joseph Oat Corp., 871 F.2d 648, 652 (7th Cir. 1989); In re Baker, 744 F.2d 1438,

  1441 (10th Cir. 1984). Likewise, the Court has wide discretion in determining

  whether to grant an amendment to the CMO. See Leary v. Daeschner, 349 F.3d

  888, 904 (6th Cir. 2003). Here, it would be a provident exercise of the Court’s

  discretion to extend all bellwether time periods by one month.


                                             2
Case 5:16-cv-10444-JEL-MKM ECF No. 1180 filed 07/02/20       PageID.32209    Page 3 of 5




        Primarily, the Individual Plaintiffs have been diligent in working to comply

  with the CMO’s terms. See Inge v. Rock Fin. Corp., 281 F.2d 613, 625 (6th Cir.

  2002) (“The primary measure of Rule 16’s ‘good cause’ standard is the moving

  party’s diligence in attempting to meet the case management order’s

  requirements.” (quotation omitted)).

        Furthermore, by moving all dates back one month, the extension will be

  equitable and will not cause prejudice. See Andretti v. Borla Performance Indus.,

  426 F.3d 824, 830 (6th Cir. 2005) (“A district court should also consider possible

  prejudice to the party opposing the modification.”). Every party will have an

  additional one month to complete discovery and will permit fuller development of

  facts and preparation of expert reports. Concomitantly, the defendants will have the

  same amount of time to make dispositive motions following the close of discovery.

  Finally, by extending the time for trial by one month, the extension will avoid

  interfering with the Court’s resolution of dispositive motions and burdening the

  parties’ final pretrial preparations.

        Accordingly, Co-Liaison Counsel for the Individual Plaintiffs respectfully

  submits that good cause exists for a further minor modification to the First

  Bellwether Group’s schedule, and that a uniform modification is reasonable,

  equitable, and does not create prejudice. Under these unique circumstances, the




                                           3
Case 5:16-cv-10444-JEL-MKM ECF No. 1180 filed 07/02/20      PageID.32210    Page 4 of 5




  one-month modification of the First Bellwether Group’s remaining dates is

  warranted.

                                  CONCLUSION

        Accordingly, Co-Liaison Counsel for Individual Plaintiffs respectfully

  request the Court to amend the Fourth Amended Case Management Order by

  extending all dates pertaining to bellwether trial process—including dates for

  discovery, dispositive motions, and trial—by one month.

  Dated: July 2, 2020

                                             Respectfully submitted,


  /s/ Corey M. Stern                         /s/ Hunter J. Shkolnik
  Corey M. Stern                             Hunter J. Shkolnik
  Renner K. Walker                           Patrick J. Lanciotti
  LEVY KONIGSBERG LLP                        NAPOLI SHKOLNIK PLLC
  800 Third Ave., 11th Fl.                   360 Lexington Ave., 11th Fl.
  New York, NY 10022                         New York, NY 10017
  Tel.: (212) 605-6200                       Tel.: (212) 397-1000
  Cstern@levylaw.com                         Hunter@napolilaw.com
  Rwalker@levylaw.com                        Planciotti@napolilaw.com




                                         4
Case 5:16-cv-10444-JEL-MKM ECF No. 1180 filed 07/02/20         PageID.32211   Page 5 of 5




                            CERTIFICATE OF SERVICE

        I, Patrick J. Lanciotti, hereby certify that on July 2, 2020, the foregoing Co-

  Liaison Counsel for Individual Plaintiffs’ Motion to Amend the Fourth Amended

  Case Management Order, including the Exhibit A annexed thereto, was served

  electronically (via ECF) to all counsel of record.

                                                /s/ Patrick J. Lanciotti
                                                Patrick J. Lanciotti




                                            5
